Case 17-29843        Doc 50     Filed 03/11/19     Entered 03/11/19 15:34:47          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 29843
         Albert Hardy, III
         Ayanna Coleman
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/05/2017.

         2) The plan was confirmed on 11/28/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/21/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/23/2018.

         5) The case was Dismissed on 11/06/2018.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-29843             Doc 50         Filed 03/11/19      Entered 03/11/19 15:34:47                 Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $16,000.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                             $16,000.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,896.52
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $720.00
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,616.52

 Attorney fees paid and disclosed by debtor:                           $500.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal       Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 Ally Financial                            Unsecured           0.00      2,642.06         2,642.06           0.00        0.00
 Americredit Financial Ser Inc             Secured        8,235.00       8,277.20         8,235.00      4,023.11      363.78
 Americredit Financial Ser Inc             Unsecured            NA          42.20            42.20           0.00        0.00
 Chase                                     Unsecured      1,500.00            NA               NA            0.00        0.00
 CHOICE RECOVERY                           Unsecured         416.00           NA               NA            0.00        0.00
 Enhanced Recovery Co L                    Unsecured         367.00           NA               NA            0.00        0.00
 Global Payments                           Unsecured         500.00        500.00           500.00           0.00        0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA               NA            0.00        0.00
 Illinois Dept of Revenue 0414             Unsecured           0.00      1,671.51         1,671.51           0.00        0.00
 Illinois Dept of Revenue 0414             Priority       4,429.00       2,761.61         2,761.61           0.00        0.00
 Internal Revenue Service                  Priority      68,843.67     27,678.46        27,678.46            0.00        0.00
 Internal Revenue Service                  Secured           862.00        862.00           862.00          90.27        0.00
 Internal Revenue Service                  Unsecured           0.00    39,574.39        39,574.39            0.00        0.00
 Jefferson Capital Systems LLC             Unsecured         661.00        661.43           661.43           0.00        0.00
 Mabtc/tfc                                 Unsecured      3,456.00            NA               NA            0.00        0.00
 MATPSC                                    Unsecured           0.00    55,421.30        55,421.30            0.00        0.00
 MATPSC                                    Unsecured     55,422.00     55,421.30        55,421.30            0.00        0.00
 MCM Midland Credit Management             Unsecured         694.00           NA               NA            0.00        0.00
 Merchants Credit Guide                    Unsecured          80.00           NA               NA            0.00        0.00
 Merchants Credit Guide                    Unsecured         299.00           NA               NA            0.00        0.00
 MIDLAND FUNDING                           Unsecured         694.00           NA               NA            0.00        0.00
 North Shore University Health Systems     Unsecured         141.00           NA               NA            0.00        0.00
 Northshore Hospital                       Unsecured         300.00           NA               NA            0.00        0.00
 Northwestern Memorial Hospital            Unsecured      1,000.00            NA               NA            0.00        0.00
 OneMain Financial                         Secured        9,621.00       9,262.43         9,262.43      5,394.36    1,511.96
 Oneunited Bank                            Unsecured         184.00           NA               NA            0.00        0.00
 Opportunity Financial LLC                 Unsecured      1,300.00       1,356.59         1,356.59           0.00        0.00
 Presence Health                           Unsecured          40.00           NA               NA            0.00        0.00
 PYOD                                      Unsecured         186.00        713.28           713.28           0.00        0.00
 Southeast Anesthesia Consultants Ltd      Unsecured      1,700.00       1,700.00         1,700.00           0.00        0.00
 Speedy Cash                               Unsecured      2,863.00       2,863.31         2,863.31           0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-29843                Doc 50   Filed 03/11/19    Entered 03/11/19 15:34:47                Desc       Page 3
                                                       of 4



 Scheduled Creditors:
 Creditor                                           Claim         Claim         Claim        Principal       Int.
 Name                                    Class    Scheduled      Asserted      Allowed         Paid          Paid
 Thd/Cbna                             Unsecured         947.00           NA           NA             0.00        0.00
 Tidewater Credit Services            Unsecured      3,108.00       3,559.00     3,559.00            0.00        0.00
 TRIDENT ASST                         Unsecured         320.00           NA           NA             0.00        0.00
 University of Chicago                Unsecured      5,000.00            NA           NA             0.00        0.00
 Wilshire Credit Corp                 Unsecured      7,808.00            NA           NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                                   Claim           Principal                Interest
                                                                 Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                           $0.00               $0.00                 $0.00
       Mortgage Arrearage                                         $0.00               $0.00                 $0.00
       Debt Secured by Vehicle                               $17,497.43           $9,417.47             $1,875.74
       All Other Secured                                        $862.00              $90.27                 $0.00
 TOTAL SECURED:                                              $18,359.43           $9,507.74             $1,875.74

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00                  $0.00               $0.00
        Domestic Support Ongoing                                  $0.00                  $0.00               $0.00
        All Other Priority                                   $30,440.07                  $0.00               $0.00
 TOTAL PRIORITY:                                             $30,440.07                  $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                $166,126.37                  $0.00               $0.00


 Disbursements:

           Expenses of Administration                              $4,616.52
           Disbursements to Creditors                             $11,383.48

 TOTAL DISBURSEMENTS :                                                                             $16,000.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-29843        Doc 50      Filed 03/11/19     Entered 03/11/19 15:34:47            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
